Title: To Thomas Jefferson from Gean Leach, 17 July 1801
From: Leach, Gean
To: Jefferson, Thomas


               
                  Geo TownJuly 17 1801
               
               The very distressed Situation of myself & Children for the Confinement of my Husband Emboldens me to write you these few lines respecting the papers I had The Honor of handing a few days Since Stating to your Exellency the Cause of my Husbands Confinement & the distressd Circumstances his family is in. Praying you for his relief I hope your Excelly has determind in his favour. in which Hope I wait you Excellys determination, which will be the saving of myself & poor Little ones from asking Charity from the Charitable: May Him that Rules above preserve you. Health & long Life is the prayer of—
               
                  
                     Gean Lach
                  
               
            